                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

John McDonald,

         Plaintiff,
                                                         No. 20 C 3653
v.
                                                         Hon. Rebecca R. Pallmeyer
Governor JB Pritzker and Grace B. Hou,

         Defendants.

                       DEFENDANTS’ MOTION FOR LEAVE TO FILE
                           OVERLENGTH BRIEF INSTANTER

         Pursuant to Northern District of Illinois LR 7.1, Defendants JB Pritzker, in his official

capacity as the Governor of Illinois, and Grace B. Hou, in her official capacity as the Secretary of

the Illinois Department of Human Services, by their attorney Kwame Raoul, Attorney General for

the State of Illinois, respectfully move for leave to file a 42-page Opposition to Plaintiff’s

Emergency Motion for a Temporary Restraining Order and Preliminary Injunction. In support of

this motion, Defendants state as follows:

     1. Plaintiff has filed a 15-page memorandum in support of his motion for temporary

restraining order. ECF No. 7. Additionally, Plaintiff filed two declarations in support of the motion

with a total of 18 exhibits attached to the declarations that exceed 100 pages. ECF Nos. 8-9.

     2. Plaintiff has asserted that he is entitled to relief under multiple legal theories and Plaintiff’s

filings raise questions of tremendous importance to the parties and the public at large regarding

Defendants’ actions to address the deadly and unprecedented COVID-19 pandemic.

     3. Under these circumstances, Defendants believe a 42-page memorandum in opposition to

Plaintiff’s motion will aid the Court in deciding these momentous questions. A 42-page

memorandum will allow Defendants to fully address not only Plaintiff’s claims but the standards
pertaining the extraordinary injunctive remedy Plaintiff seeks from the Court. This request is not

for an improper purpose, and it will not prejudice Plaintiff.

   WHEREFORE, Defendants respectfully request that the Court grant their motion for leave to

file a 42-page brief instanter in opposition to Plaintiff’s motion for a temporary restraining order

and permanent injunction. Defendants’ brief was filed concurrently with this motion.



Dated: June 29, 2020                                  Respectfully submitted,

                                                      KWAME RAOUL
                                                      Attorney General of Illinois

                                                       /s/ Amanda L. Kozar
                                                      Amanda L. Kozar
                                                      Mary A. Johnston
                                                      Sarah Newman
                                                      Michael Dierkes
                                                      Office of the Illinois Attorney General
                                                      100 West Randolph Street
                                                      Chicago, Illinois 60601

                                                      Counsel for JB Pritzker and Grace B. Hou
                                CERTIFICATE OF SERVICE

I certify that on June 29, 2020, I caused a copy of the foregoing State Defendants’ Memorandum
in Opposition to Plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunction
to be filed electronically on CM/ECF, which will cause a notice of filing to be sent to all counsel
of record who have entered appearances.

                                                      /s/ Amanda L. Kozar
